Citation Nr: 9928390	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
pulmonary tuberculosis. 

2.  Entitlement to service connection for pneumonia as 
secondary to pulmonary tuberculosis.

3.  Entitlement to service connection for vocal cord 
paralysis as secondary to pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  The veteran has been entitled to service connection for 
pulmonary tuberculosis since 1947 and that disease entity was 
never more than moderately advanced, without far-advanced 
lesions, and has been inactive since at least 1962.

2.  The claims of entitlement to service connection for vocal 
cord paralysis and pneumonia secondary to pulmonary 
tuberculosis are not supported by cognizable evidence 
demonstrating that either claim is plausible or capable of 
substantiation. 


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent for pulmonary 
tuberculosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.97, 
Diagnostic Code 6722 (1998).

2.  The claims of entitlement to service connection for vocal 
cord paralysis and pneumonia secondary to the service-
connected pulmonary tuberculosis are not well grounded.  
38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation Claim

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that this claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service and several VA 
examinations.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155.  Where entitlement to service connection has been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1998). Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1998).

The Board notes that ratings for pulmonary tuberculosis 
entitled on August 19, 1968, reflect that Diagnostic Code 
6722 provides for a 100 percent disability evaluation for 
moderately advanced, inactive pulmonary tuberculosis for two 
years after date of inactivity, following active pulmonary 
tuberculosis, which was clinically identified during active 
service, or subsequently.  Thereafter, for four years, or in 
any event, to six years after date of inactivity, a 50 
percent evaluation is provided.  Thereafter, for five years, 
or to eleven years after date of inactivity, a 30 percent 
evaluation is provided.  Following far-advanced lesions 
diagnosed at any time while the disease process was active, a 
minimum 30 percent evaluation is provided.  Following 
moderately advanced lesions, provided there was continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc., a 20 percent evaluation is provided.  Otherwise 
a noncompensable evaluation is warranted.  As the veteran was 
entitled to service connection for tuberculosis on August 19, 
1968, the foregoing rating standards are protected. 

Here it is uncontested that the veteran's pulmonary 
tuberculosis has been inactive since at least 1951, and that 
at height of that process the disease was not more than 
moderately advanced.  Accordingly, the appropriate rating 
criteria are found at 38 C.F.R. § 4.97, DC 6722 for inactive 
moderately advanced pulmonary tuberculosis when original 
entitlement existed, as here, prior to August 19, 1968.

As noted above, the 20 percent rating now assigned 
encompasses continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc.  For a 30 percent 
disability evaluation to be assigned there must have been far 
advanced lesions diagnosed at any time while the disease 
process was active.  In the veteran's case, a review of the 
record reveals that 'far advanced lesions' were never 
diagnosed during the active disease process.  In July 1945, 
the veteran was diagnosed as having minimally active 
pulmonary tuberculosis.  In October 1945, an artificial 
pneumothorax was inserted and, in February 1946, an 
intrapleural pneumonolysis was performed.  In May 1946, the 
veteran appeared before a Medical Board of three examiners 
and was diagnosed as having moderately advanced, active, 
pulmonary tuberculosis.  The Board recommended that the 
veteran be transferred to a VA facility prior to discharge.  
In September 1946, he was transferred to the United States 
Naval Hospital where the disorder was described as moderately 
advanced.  By December 1946, the disorder was judged to have 
been arrested. 

Post-service private treatment reports, dated in September 
1947, submitted by Newark Hospital Association and James H. 
Pollock, M.D., respectively, reflect that the veteran was 
admitted to the hospital for dyspnea caused by exertion after 
a pneumothorax "refill," and that he was given oxygen 
therapy.  VA hospital reports, dated in February to July 
1950, reflect that the activity and degree of the pulmonary 
tuberculosis was undetermined.  A VA hospitalization report, 
dated in May 1951, revealed that the pulmonary tuberculosis 
was inactive and the clinical evidence on file shows that 
there has been no recurrence or reactivation of the disease 
since 1951.  In this regard, while there is some suggestion 
in a 1968 report that tuberculosis was not arrested prior to 
1961 or 1962, the preponderance of the evidence points to an 
earlier date.  Even assuming, however, that the 1968 study is 
accurate the record still shows that the appellant's disorder 
has been inactive for more than 30 years, see, e.g., VA 
studies completed in 1965, 1984, and 1997; and there is no 
competent evidence showing that the disorder was ever 
manifested by far advanced lesions  Accordingly, an 
evaluation in excess of 20 percent for moderately advanced 
inactive pulmonary tuberculosis is not warranted under 
applicable schedular rating criteria.

In reaching this decision consideration has been given to the 
potential application of the various provisions of Title 38, 
Code of Federal Regulations, whether or not they were raised, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that there are no circumstances of 
an exceptional or unusual nature for an extraschedular 
evaluation because there has been no showing of marked 
interference with employment or that frequent periods of 
hospitalization have been necessitated, or which otherwise 
"render[s] impractical the application of the regular 
schedular standards." 38 C.F.R. § 3.321(b)(1).  Hence, RO 
referral of the case for extraschedular rating, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO).

II.  Service Connection Claims

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims for service connection for vocal cord paralysis 
and pneumonia as secondary to the service-connected pulmonary 
tuberculosis are well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a).  If a claim is well grounded, it must 
be shown that all relevant facts have been properly developed 
and that the duty to assist the veteran as mandated by 38 
U.S.C.A. § 5107 has been complied with.

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused or aggravated a new 
disability, he or she must submit competent medical evidence 
of a causal relationship directly between the two 
disabilities to establish a well-grounded claim.  Jones v. 
Brown, 7 Vet. App. 134 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).  See Allen 
v. Brown, 8 Vet. App. 448 (holding that when aggravation of a 
non-service-connected disorder is proximately due to or is 
the result of a service-connected disability, that extent of 
aggravation is service connected on a secondary basis.)

In this case, there is no competent medical evidence 
demonstrating that the veteran currently has either residuals 
of vocal cord paralysis or pneumonia as a result of service 
and he does not contend otherwise.  Rather, he specifically 
contends that he has vocal cord paralysis and pneumonia as 
result of his service connected pulmonary tuberculosis.  In 
support of his assertion, the veteran has submitted numerous 
private and VA medical records which pertinently reveal that 
he was seen in January 1997, with a history of persistent 
laryngitis, and in March 1998 for right vocal cord paralysis, 
which had been previously found to have been of an unknown 
etiology and the result of complications associated with 
bilateral pneumonia.  The records reflect that the appellant 
has been a long time smoker.  These records are, however, 
devoid of any medical or scientific evidence to support the 
contention that the appellant currently has vocal cord 
paralysis secondary to pulmonary tuberculosis.  As such, the 
claim is not well grounded and it must be denied.  

With regards to the claim for service connection for 
pneumonia as secondary to pulmonary tuberculosis, the post-
service medical evidence reflects that in June 1997, the 
veteran was noted to have a history of pneumonia; however, no 
current residuals were then reported.  In the absence of any 
current diagnosis of pneumonia, the claim for such disability 
is not well grounded and must be denied.  Moreover, even if 
such disorder was currently shown, there is no competent 
medical or scientific evidence establishing that it is caused 
or chronically worsened by pulmonary tuberculosis.  Since the 
claim for service connection for pneumonia as secondary to 
tuberculosis is not well grounded, VA has no further duty to 
assist the appellant in developing the record to support his 
claim.  See Epps v. Gober, 126 F.3d at 1467-68 ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well-grounded' claim").

The Board observes the veteran's contention that he has vocal 
cord paralysis and pneumonia as secondary to the service-
connected pulmonary tuberculosis.  However, the Board would 
point out that the veteran is a lay person, and he has not 
been shown to possess the medical expertise necessary to 
establish a nexus between the disabilities at issue, if 
present, and pulmonary tuberculosis.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991).  Therefore, the veteran's lay 
contentions, alone, do not provide a sufficient basis upon 
which to find his claims to be well grounded.  See Grottveit 
v. Brown, 5 Vet. App. at 93.

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for the aforementioned disabilities are well 
grounded.  In the absence of competent medical or scientific 
evidence to support the claims, they must be denied.  Since 
his claims are not well grounded, VA has no further duty to 
assist the veteran in developing the record to support his 
claims. 


ORDER

An evaluation in excess of 20 percent for pulmonary 
tuberculosis is denied.

Evidence of well grounded claims of entitlement to service 
connection for vocal cord paralysis, and pneumonia, secondary 
to the pulmonary tuberculosis not having been submitted, the 
appeals are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

